Title: To George Washington from William Livingston, 11 July 1777
From: Livingston, William
To: Washington, George



Sir
New Town, Sussex [N.J.] 11 July 1777

Some of our Militia having been posted as Guards at Elizabeth Town and Newark by order of some Officers under your Excellency’s Command; I am informed that a Body of the continental Troops has lately been station’d at both those places. That in consequence of this, the Militia stationed at Elizabeth Town, have been discharged while those at Newark are still detained on Duty. I do not pretend to be sufficiently acquainted with Circumstances to determine whether there be a necessity for keeping the latter any longer in that Post; but considering the busy season of the year, how much our People have been harrassed, &

how apt militia are to take umbrage if treated in a manner different from their Neighbours, I could wish, if it be not inconsistent with the public Interest, that those of Newark could also be discharged.
The Council of Safety has pretty well suppressed the Spirit of Disaffection in this County; & I hope by the vigorous measures lately adopted, we shall soon reduce that almost totally revolted County of Bergen to the obedience of the States.
I have not been honoured with your Excellency’s acknowledgment of my Letter respecting Capt. Wetherby, which, as it inclosed an original Affidavit, & Wetherby’s discharge of the Soldier under his own hand, it would give me Pain, to think it had miscarried. I am with great Respect your Excellency’s most humble Servant

Wil: Livingston

